         Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 1 of 19



                                         Statement of Facts
        On May 10, 2018, the MPD/FBI Child Exploitation Task Force conducted an online

proactive investigation on social media. While searching for known coded terms for pimping and

prostitution, Instagram account “supreme_p16” was discovered. Instagram account

“supreme_p16” contained pictures, videos, and comments that were consistent with the account

owner being a pimp and running a prostitution business. Instagram account “supreme_16” clearly

indicates that a portion of the prostitution business is conducted in the District of Columbia.

        Through the course of the investigation law enforcement learned that from Instagram that

the verified phone number for account “supreme_p16” is (XXX) XXX-XXXX. Using various

law enforcement databases, the phone number was found to be associated with TERRELL

ARMSTEAD (herein “the DEFENDANT”), with a date of birth of XX/XX/XXXX. Maryland

Department of Motor Vehicle records had a picture of the DEFENDANT and it matched the

person claiming to be the owner of Instagram account supreme_p16.

        Maryland Department of Motor Vehicle had a listed registered vehicle for the

DEFENDANT of a GMC Yukon, bearing Maryland tags 9DB9289. On July 5, 2018, at

approximately 0218 hours, this vehicle was seen by the License Plate Reader System driving

northbound on 12th Street, Northwest, Washington, D.C., at the intersection with Constitution

Avenue, Northwest, Washington, D.C.

        Instagram account “supreme_p16” posted a video on July 5, 2018, at approximately 0330

hours, in which DEFENDANT was talking about being in downtown D.C. and that is was

“choosing season.” The term “choosing season” is known to law enforcement as being a term for

prostitutes choosing a new pimp. Another video was posted on July 5, 2018, at approximately

0830 hours, in which DEFENDANT was sitting in his vehicle and displaying large amounts of

U.S. currency. As the DEFENDANT was displaying his money, he stated, “Aint nothing except
        Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 2 of 19



some pimping going on, you know what I’m saying. Choose up is you want to move up, bitch.

Take a chance if you want to advance.”

       The area of 11th Street to 12th Street, between K Street and N Street, Northwest,

Washington, D.C. is known to law enforcement as being a high prostitution area. The License

Plater Reader at 12th Street, Northwest, Washington, D.C., at the intersection with Constitution

Avenue, Northwest, Washington, D.C., is in close proximity to this known prostitution area.

       The term “p16”, which is contained in the Instagram account “supreme_p16”, is known

to law enforcement as someone making it known that they are a pimp. Other terms located

within Instagram account supreme_p16 include “#rpgo” (real pimping going on) and “#rhgo”

(real hoeing going on). Posted within the account are pictures of females in hotels and displays

of large amounts of U.S Currency.

       One of the females, who appeared to be working for the DEFENDANT, had an Instagram

account of “_russian_supreme” and was later identified as WITNESS 1. WITNESS 1 had posted

that she was a part of the “supreme_team”, a “304” (known to law enforcement as code for being

a prostitute), and currently under instructions. The pictures WITNESS 1 had on her Instagram

account matched the same person who is with the DEFENDANT in pictures posted on Instagram

account “supreme_p16.”

       A search warrant was issued for Instagram account “supreme_p16” and a review of the

return revealed that DEFENDANT had a consistent pattern of direct messaging women and

attempting to recruit them into his prostitution business. On one such occasion in June 2018, the

DEFENDANT began a direct message with Instagram account “nikita.216,” who is WITNESS

1. WITNESS 1 stated that she is from Cleveland, Ohio and told the DEFENDANT that she was

involved in commercial sex and currently had a pimp who did not buy her food or house

supplies. The DEFENDANT explains to WITNESS 1 that he can be her pimp, take care of her,
        Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 3 of 19



and how they can make a lot of money together. The DEFENDANT stated that he knows where

the upscale clientele is and the exclusive clubs. The DEFENDANT says he gets “real money”

and tells WITNESS 1 he can give the both them financial security for the rest of their life by

working “the Supreme way.”

       The DEFENDANT told WITNESS 1 to “come to dc and be all u can be Lil mama.” On

June 19, 2018 WITNESS 1 agreed to travel from Cleveland, Ohio to meet and work for the

DEFENDANT in the commercial sex trade. WITNESS 1 said she just needed to make some

money to fill her car up with gas, so that she can make the trip. The conversation continues via

text message and the DEFENDANT continues to ask WITNESS 1 to come and work for him in

the commercial sex trade. On June 23, 2018, WITNESS 1 leaves Cleveland, Ohio and drives to

the DEFENDANT’s home in Baltimore, Maryland.

       On June 27, 2018, the DEFENDANT posts a picture on his Instagram account of himself

with WITNESS 1. The both of them are with another adult female, SADIE BACA (herein

“BACA.”), with a date of birth of XX/XX/XXXX, who had been known to be working for the

DEFENDANT in his commercial sex business from previous police investigations. The

DEFENDANT had the comment “I put pressure on my bitches .. if they don’t fold .. they turn

into diamonds” posted along with the picture. The DEFENDANT posted many other pictures

and videos of BACA, WITNESS 1, and other women in provocative clothing or various stages

of undress.

       On July 23, 2018, DEFENDANT posted a picture of himself holding a semi-automatic

firearm, with a posting location of Southeast, Washington, D.C. There were several other

pictures posted by the DEFENDANT in which he, other males, WITNESS 1, and BACA are

holding firearms.
        Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 4 of 19



       The DEFENDANT posted multiple videos and pictures on his Instagram account, that

were advertising his commercial sex business and attempting to recruit others to join. One such

video was posted on June 21, 2018, had the caption “Who wants to join TeamSupreme”, while

displaying a large amount of U.S. Currency on a bed. There were two different answers to the

question to select: “Lets get this money” and “I like being broke.”

       WITNESS 1 was interviewed and reported that she came from Cleveland, Ohio to engage

in commercial sex acts for the DEFENDANT. WITNESS 1 said she was with a pimp in

Cleveland, Ohio, where she was unhappy, miserable, and worried about her safety. The

DEFENDANT contacted her on Instagram and offered her a better life to come work for him.

WITNESS 1 said she need to get out of there, so she agreed to drive to Maryland and work with

the DEFENDANT. WITNESS 1 said she was “one of his girls” and that there was another girl

who worked for him as well named Sophia aka BACA. WITNESS 1 stated she would work in

strip clubs in Washington, D.C., Baltimore, Maryland, and New York, New York and then

arrange the commercial sex dates with customers inside. WITNESS 1 reported she had to give all

of her money to the DEFENDANT and that he had a daily quota for her of $1000. WITNESS 1

met her current boyfriend at the club, whom she told that she had a pimp and was miserable. The

boyfriend agreed to help take care of her and let her stay at his house, if she decided to leave the

DEFENDANT, which she did on September 10, 2018.

       WITNESS 1 stated that she packed up all of her stuff and tried to leave in the middle of

the night. The DEFENDANT was mad at her wanting to leave but was not aggressive toward

her. The DEFENDANT let her leave and WITNESS 1 drove in her own vehicle to her

boyfriend’s house. WITNESS 1 reported that she has not had any contact with the

DEFENDANT or BACA since that night.
        Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 5 of 19



       WITNESS 1 advised that the DEFENDANT was really strict and she had to do

everything he told her to do. WITNESS 1 said she felt in fear that if she did not make her quota

or if she ever tried to leave the DEFENDANT she would be harmed. WITNESS 1 stated that the

DEFENDANT never physically assaulted or threatened her but always made her “feel like shit.”

WITNESS 1 reported that the DEFENDANT had taken her social security card, identification

card, and vehicle keys and would not allow her to go anywhere alone. The DEFENDANT also

bought her a phone and was able to track her and BACA by GPS all the time. WITNESS 1

reported that BACA had mentioned being physically assaulted by the DEFENDANT before and

she had seen the DEFENDANT choke, smack, and throw BACA. WITNESS 1 reported that the

DEFENDANT was involved in other criminal activity, such as drug dealing, and also had

firearms. WITNESS 1 stated that the DEFENDANT’s associates also had guns and appeared to

be involved in dangerous criminal activity. WITNESS 1 felt that that environment made her feel

very unsafe and that was always at risk of being arrested or hurt. WITNESS 1 reported that the

DEFENDANT told her multiple times that he had shot someone or maybe even murdered

someone. WITNESS 1 had never seen the DEFENDANT shoot anyone but did hear him talking

about shooting people with his associates. WITNESS 1 said she has even had to transport guns

and conduct a few drugs deal for him.

       WITNESS 1 stated the DEFEDNANT would talk about “the blade,” aka the commercial

sex track, in Washington, D.C and having girls work there for him. WITNESS 1 said she never

worked for him on the blade but BACA had in the past. WITNESS 1 said that the DEFENDANT

would threaten that if she didn’t make enough money, that he would make her work the blade.

BACA had reported that she has had people pull knives and guns on her and rape her, while

working on the blade. WITNESS 1 said that BACA has been with the DEFENDANT for 5 years

and that she began engaging in commercial sex acts for the DEFENDANT when she was 16
        Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 6 of 19



years old. BACA has told WITNESS 1 that she has wanted to leave the DEFENDANT but has

never been able to make it happen.

       WITNESS 1 said that she and BACA were first working out of the clubs in Baltimore,

Maryland but BACA managed to get them kicked out every one of them. The DEFENDANT

then made them drive to Washington, D.C. every day to work, one of the clubs being Good

Guys, 2133 Wisconsin Avenue, Northwest, Washington, D.C. WITNESS 1 talked about how it

would take an hour each way to drive there and then the DEFENDANT would be mad if they

didn’t make enough money. WITNESS 1 said she had to work every single day and sometimes

would have to work double shifts. WITNESS 1 never felt she had a day off and even complained

to him about being too tired and sick. WITNESS 1 advised that she would arrange the

commercial sex acts with the clients at the club and then they would go to a hotel for the sex act.

WITNESS 1 stated she would never except anything less than $500, but would always try to find

ways to get more money.

       During the course of WITNESS 1 being with the DEFENDANT, they exchanged

hundreds of text messages between each other. Some of the text messages discuss working at

various clubs, having sex with clients, and making money. In one such conversation, WITNESS

1 told the DEFENDANT, “He fucked me then denyed he did…he’s mad because he came in

2sec.” The DEFENDANT replied, “You got the money right.” Other conversations include

WITNESS 1 telling the DEFENDANT, “Feels like a good night wish I didn’t owe the club

money.” WITNESS 1 later stated, “I made 608 today,” to which the DEFENDANT replied,

“Good girl .. I see u progressing.” On another day, WITNESS 1 said, “I only made 200 so far,”

and the DEFENDANT replied, “It’s only 9 I got faith that you’ll get 800 more at least.”

       On August 3, 2018, WITNESS 1 begins to tell the DEFENDANT she is getting sick from

working so hard. WITNESS 1 stated, “We literally been working every single day of the week,
        Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 7 of 19



my body is tired my mind is tired, my back literally hurts so bad I started taking pain killers and I

don't take them, my knees are swollen and I can't feel some of my toes, I'm literally putting so

much work into dancing that I'm forgetting to take care of myself... like physically I'm in a lot of

pain but I don't tell you because I don't won't to bother you with my problems.” The

DEFENDANT replied, “U took off all last week and we just got that couch .. I know u think

about ya self but I wish u thought about me too.” The DEFENDANT continues by stating, “5

days on 5 days off isn't a lot of work honestly and u been partying harder then normally it's not

just dancing whether yu willing to let me know or not.” WITNESS 1 reiterates to the

DEFENDANT how sick she is and “may need to see a doctor today, I can't stop puking... I

puked up blood...I drank some tea and puked that up too.” The DEFENDANT then tells

WITNESS 1 to go to hospital.

       BACA was subpoenaed to appear before the grand jury and participated in a

preconference interview on March 14, 2019. BACA reported she has known ARMSTEAD for

approximately four or five years and was introduced to him by her then boyfriend at WITNESS

2’s mother's residence in the Ranch Club in Lusby, Maryland. BACA was in high school at the

time she met ARMSTEAD. BACA indicated at the time she met ARMSTEAD he did not take

her "seriously" because she was young. After BACA and her boyfriend’s relationship ended

BACA, ARMSTEAD, and WITNESS 2 began "hanging out" together. After BACA got older

ARMSTEAD began including BACA more in his life. At first BACA and ARMSTEAD would

"chill" and "smoke". Eventually, BACA was introduced to the club atmosphere and began to "go

along with whatever" (this is what ARMSTEAD said). BACA described coming to work for

ARMSTEAD as something which happened gradually. BACA advised she was approximately

18 or 19 years of age when she began working as an escort for ARMSTEAD. BACA also

indicated she did not recall working for ARMSTEAD as an escort while she was a minor, but it
        Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 8 of 19



could be a possibility since she does not recall much of the activity which occurred during this

time period because she was utilizing narcotics heavily.

       According to BACA, ARMSTEAD became involved in prostitution after WITNESS 2

asked him to help her with her commercial sex activity. At first BACA did not want to work as

an escort, but after a "long time" she decided to work as an escort because of the amount of

money she observed WITNESS 2 earning. BACA utilized the name “Mercedes” in her escort ads

on Backpage. BACA was unsure if ARMSTEAD advertised her on other sites other than

Backpage. BACA arranged her dates with clients. After the client paid her BACA would advise

the client to wash his hands. While the client washed his hands BACA would hide the money in

her room. BACA would then turn the money over to ARMSTEAD. BACA was unsure of the

identity of many of the other girls who worked as escorts for ARMSTEAD because they would

stay no longer than one month. BACA was unsure how ARMSTEAD met these girls, but

advised ARMSTEAD communicated with them via Instagram.

       BACA viewed ARMSTEAD as her boyfriend, therefore BACA and ARMSTEAD had

"ups and downs" in regards to the other girls ARMSTEAD brought around BACA. BACA

advised many of the girls ARMSTEAD brought around her were stuck in poor situations, did not

know what to do, and needed a better opportunity. BACA felt these girls should have an

opportunity to earn money, move on with their lives, and should not have to be in situations

wherein they were miserable. BACA identified WITNESS 1 as also working as an escort for

ARMSTEAD.

       BACA and ARMSTEAD were involved in a human trafficking case in Montgomery

County, Maryland during 2017. During the investigation BACA was charged with prostitution

and ARMSTEAD was charged with human trafficking. BACA advised after her arrest in

Montgomery County that she no longer wanted to post escort ads on Backpage, therefore BACA
        Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 9 of 19



and ARMSTEAD decided dancing would be a better option for BACA to earn money. BACA

further advised that prior to her arrest in Montgomery County she no longer wanted to obtain

clients from Backpage. BACA continued posting escort ads on Backpage because she "was not

in a good place to stop". BACA was asked if she continued to post escort ads on Backpage

because ARMSTEAD asked her to do so and BACA replied "no".

       According to BACA, BACA began dancing when she was approximately 18 years of

age. BACA first danced at The Goddess in Baltimore, Maryland. ARMSTEAD taught BACA

how to be a good dancer and how to avoid confrontations with the other girls at the club. The

Goddess was not a good atmosphere for BACA because the other girls working at the club were

aggressive towards her. ARMSTEAD did not know the other girls working at the club.

       BACA has danced in the District of Columbia, Maryland, Florida, and New York.

WITNESS 1 danced at several clubs with BACA. WITNESS 1 and BACA drove to North

Carolina and New York in order to dance. WITNESS 1 danced at a club in New York that has

since been closed and BACA danced at Sapphire and Vivid. BACA and WITNESS 1 also

danced together in Maryland at The Millstream and Scores and in the District of Columbia at

Good Guys. WITNESS 1 only worked at the clubs and was never posted on Backpage while

working for ARMSTEAD.

       At first BACA indicated she only "hung out" with men she met at the clubs. Later in the

interview BACA advised she obtained clients from the clubs. The clients would take BACA to

hotels. The hotel rooms were obtained by the client. BACA would see these clients after she was

done working at the club or on days when she was not working at the clubs. BACA would spend

approximately no more than an hour with these clients. BACA would charge clients she met at

the club between $700 and $1000 for sex acts and between $300 and $400 for nonsexual acts. If

a client asked for nonsexual acts BACA informed the client if he decided later he wanted sex
       Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 10 of 19



acts the rate would be higher. On an average night at the club BACA would earn approximately

$700, on a good night at the club BACA would earn approximately $1000, and on a slow night at

the club BACA would earn between approximately $200 and $500. If BACA obtained clients

from the club she would earn between approximately $1200 and $3000 total for the night.

       BACA described her and WITNESS 1’s relationship as close. WITNESS 1 drove to the

DC area and stayed at BACA and ARMSTEAD'S residence. WITNESS 1 came to BACA and

ARMSTEAD'S residence because the girls where she was previously staying were mean. BACA

was unsure when she met WITNESS 1, but advised it was after her arrest in Montgomery

County and may have been in approximately late 2018. BACA returned home during a portion of

the time WITNESS 1 stayed at ARMSTEAD'S residence. WITNESS 1 only stayed at the

residence for several months before leaving. ARMSTEAD asked WITNESS 1 why she was

leaving and WITNESS 1 responded "Is it fair for me to not want this forever". BACA advised

ARMSTEAD was not angry WITNESS 1 was leaving. BACA attempted to get in contact with

WITNESS 1 via Instagram, however BACA was unsuccessful and has not communicated with

WITNESS 1 since she left.

       BACA also obtained clients on the blade in the District of Columbia. BACA described

the area the blade was in as having a church, a park, and four statues. BACA went to the blade

on approximately two or three separate occasions. ARMSTEAD went with BACA to the blade.

BACA advised ARMSTEAD did not force her to go to the blade and she and ARMSTEAD

would mutually agree to go to the blade. BACA further advised ARMSTEAD does not force

anybody to do anything they are not comfortable doing. BACA charged clients she obtained on

the blade a minimum of $100. On average, BACA would obtain three or four clients and would

earn approximately $400 while on the blade. The majority of BACA'S dates took place in a

vehicle while on the blade.
        Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 11 of 19



       While BACA was on the blade ARMSTEAD would be "somewhere nearby".

ARMSTEAD would socialize with other individuals he knew near the blade. At other times

when BACA was seeing clients ARMSTEAD would be home, with his children, or "wherever he

was in the world". BACA was able to drive herself to meet with clients because she had a

vehicle. After earning money from dancing and escorting BACA or ARMSTEAD would put the

money BACA made in a safe at their residence. Occasionally, they would spend the money

instead of putting it in the safe. BACA advised that both she and ARMSTEAD had money

together and there was never a point where neither of them did not have money. The money

BACA earned was utilized for standard things, such as to go shopping for herself and

ARMSTEAD, go to the movies, and to take ARMSTEAD's children places. According to

BACA, ARMSTEAD also earned money from working at his father's car shop and from working

with a professional boxer.

       Occasionally BACA and ARMSTEAD would argue about the amount of money BACA

was earning, therefore BACA would have to consider other options in order to earn more money.

When asked if ARMSTEAD required BACA to earn a certain amount of money BACA stated,

"If I already had an idea then like of what I was gonna get then normally it doesn't get

renegotiated like if I had already established it and let him know like hey I made this much I

mean he wouldn't expect a certain amount but if I told him then he would be aware that that's

how much we've increased in profit you know what I mean". According to BACA, any physical

altercations ARMSTEAD and BACA got into were started by BACA. BACA would sometimes

push ARMSTEAD and pull his hair ARMSTEAD never punched or struck BACA. BACA and

ARMSTEAD fought about "everyday" life.

       BACA advised ARMSTEAD "spends money faster than anyone in the world".

ARMSTEAD bought BACA a Gucci bag and two Fendi bags, various Supreme items, including
        Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 12 of 19



a blow up blimp and a backpack. BACA advised these were all expensive items. BACA and

ARMSTEAD also had a car, a Mastiff dog, which was expensive to maintain, and their

residence. The money also went to ARMSTEAD'S children. ARMSTEAD also gave money to

his sister, who utilized the money to buy a car.

       Prior to and when BACA was subpoenaed to appear before the grand jury, ARMSTEAD

was incarcerated for his human trafficking charges on Montgomery County, Maryland, and for a

felon in possession of a firearm indictment in the District of Columbia. During the time of

ARMSTEAD’s incarceration, he called BACA on numerous occasions. When BACA was

initially subpoenaed to appear before the grand jury, she told ARMSTEAD. During the phone

calls after being subpoenaed, ARMSTEAD continued to ask BACA about why she had been

subpoenaed and what she had told the prosecutors. ARMSTEAD wanted to be constantly

updated on the status of BACA’s court dates and the information she was providing or was being

asked of her to provide. On March 24, 2019, during a jail phone call, BACA is talking about how

he has to meet with the prosecutor tomorrow. ARMSTEAD tells BACA, “Let them people know

that I am not with no prostitution. I never took nobody nowhere for no prostitution or nothing

like that. That I’m just your boyfriend.”

       Per her subpoena, on March 25, 2019, BACA came back to the United States Attorney’s

Office, and again voluntarily participated in pre-grand jury interview session. During this

interview, Ms. BACA advised that she did not wish to adopt her previous interview statement

from March 12, 2019, when she appeared before the grand jury. According to BACA, at the

time she provided the statement she was stressed and was experiencing anxiety as a result of the

interview. She indicted that prior to meeting ARMSTEAD, WITNESS 2 was "getting money"

and BACA and WITNESS 2 were having sex with men in order to obtain cocaine. BACA was

approximately 16 or 17 years of age during this time period. BACA dropped out of school in
        Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 13 of 19



approximately the 11th grade. BACA dropped out of school prior to meeting ARMSTEAD,

however ARMSTEAD later encouraged BACA to get her GED. BACA took GED courses while

on house arrest at her mother's residence. BACA described ARMSTEAD as a positive influence

in her life when everyone else was a negative influence. BACA stated ARMSTEAD drove her to

dates and knew BACA was an escort, however he did not want BACA to continue escorting.

ARMSTEAD dropped her off at the commercial sex track in the District of Columbia, but

ARMSTEAD thought BACA was going to meet her friends and was unaware she was escorting.

BACA advised that the case in Montgomery County, Maryland where ARMSTEAD was

arrested for human trafficking only occurred because ARMSTEAD was driving BACA to a

client. BACA advised that she gave ARMSTEAD some of the money she earned from escorting

because she wanted to, not because ARMSTEAD forced her to give him the money. BACA

advised she put the money she earned in a safe at ARMSTEAD'S residence because she lived

there as well and the money helped to pay their expenses. BACA advised she is not a victim and

her activities did not involve anyone other than herself and her clients. BACA was advised the

information she provided was inconsistent her prior statement and with the electronic and

physical evidence. BACA advised the information she provided was how she felt.

       From May 2018 to September 2018, ARMSTEAD and BACA exchanged over a

thousand text messages discussing: 1) arranging commercial sex act, 2) receiving money,

3) ARMSTEAD being a pimp and BACA working in the commercial sex trade for the benefit of

him and his team. Below is a portion of those conversations:

ARMSTEAD: Go get a trap

BACA:         I been trying everyday

BACA:         I’m just not trying to risk my health
        Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 14 of 19



ARMSTEAD: I feel like maybe u right .. maybe I raised your self esteem to high .. I had a choice

if I was going to build u up like a star or keep u on a low life level ps u see what happen to

<WITNESS 2> and y’all started together .. I thought even if I built u all the way up u would still

want to ho up for me .. actually I thought it would make u want to go harder for me since I did so

much for you and how u feel about u .. I showed u your worth but now u feel like your worth

more then me so u have limits to what you will do for me but I’m not feeling it

ARMSTEAD: You only feel like your on this high mighty horse because your my bitch .. when

your not with me your comfortable being the lowest of the low

ARMSTEAD: And it’s cool to feel good about yourself hell im the one taught u too but don’t

forget where we came from

BACA:           If the hoes you have are kissin people and your dick your gonna end up burnt I

don’t want to be permanently burnt

ARMSTEAD: And if u wasn’t my bitch it wouldn’t take u long to be back comfortable being a

regular whore

BACA:           I would NEVER

BACA:           I wouldn’t even hoe at all if there was no you

ARMSTEAD: Ok

ARMSTEAD: It took u a week to be a meth addict last time

BACA:           I know what I did... it was a learning experience I’m gonna go mingle...

BACA:           I wouldn’t let myself get sucked into a fucked up life

ARMSTEAD: Don’t get to fly to not want to get money

BACA:           Because what you taught me

BACA:           Idk what I need

BACA:           But I can’t let go of my pride for a few dollars to add up
        Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 15 of 19



ARMSTEAD: Don’t forget where u came from

ARMSTEAD: I taught u that ya value was high because it is .. but I also taught u we got to do

what we got to do .. u should have enough game to get money .. u used to fuck 10-20 people a

day for me and fuck endless people for free before me.. now all of a sudden u can’t let someone

kiss ya body wtf .. u got at least 000 bodies why u acting like a virgin .. your a slut just like the

rest of them bitches don’t forget .. go hard for daddy like daddy always been going hard for u ..

ARMSTEAD: Most of them bitches u think are more comfortable than u wouldn’t have lasted

after all the hoing u did .. I guarantee u one of the realest hoes in there .. I laced u right and u

survived the test of time that’s why I want to win with u

ARMSTEAD: By u saying u not a real ho make me feel like I wasted all this real pimpin

ARMSTEAD: U did so much to prove u a real ho that u couldn’t ever turn back .. the game owe

u and daddy own u

ARMSTEAD: I built my name mainly on how well I pimped on u .. and u see how my name is

buzzing now .. u also see how are lifestyle is lit now .. all this is off of The work me and u put in

on our rise to the top .. I need u to be locked in with me and focused so we can secure our

financial future and live happily ever after.. don’t u want happily ever after???

BACA:           Not like that daddy

ARMSTEAD: I feel like u saying I’m not a real P

BACA:           What I know you that’s why I started this coco as I did

BACA:           Conversation

ARMSTEAD: ?

BACA:           That’s why I said I thought I was holding you back

ARMSTEAD: I literally put so much work into making u who u are ..

ARMSTEAD: How are u still at this point in your hoing ???
        Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 16 of 19



ARMSTEAD: U should never question if your holding me back

ARMSTEAD: You supposed to make sure u uplift me and help me accomplish my goals

BACA:          I want to safely

BACA:          I can’t do things I can’t do

ARMSTEAD: I changed you completely if it wasn’t for me who knows where u would be ..

don’t u appreciate it?

BACA:          100%

BACA:          Absolutely

BACA:          No question

ARMSTEAD: Then stay focused and in pocket.. we’ll figure it out like every other obstacle that

we faced in these last 4 years.. we a real family don’t forget.. and family sticks together 😏🎯💯

BACA:          But I think that you want something I wasn’t meant to be I got hurt a long time

ago and never recovered you made me realize who Sadie-ann was supposed to be

BACA:          I love what you’ve done for me I don’t always love what you want me to do

BACA:          I want to be this beautiful no whore individual

ARMSTEAD and BACA also had text messages about money being transferred to

ARMSTEAD’s Cash App account, $dmvsupreme, for the sex acts that BACA was performing

with clients. One of those discussions is as follows:

BACA:Has we are about to head out now

ARMSTEAD:Ok that’s what I like to hear

ARMSTEAD:$dmvSupreme

BACA:Tell me when it’s transferred

BACA:He sent it
        Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 17 of 19



ARMSTEAD:💯

BACA:Tell me when I’m all good so I can start

ARMSTEAD:It’s all good

ARMSTEAD:Try to break him for extra because it’s coming straight out of his bank

BACA:Okay

       Later in conversations, BACA is telling ARMSTEAD how WITNESS 1 is talking with

people at the club about having a pimp and not being able to control her work. Below is portion

of those conversations:

BACA:          Russia <WITNESS 1> was out here spreading mine and her business was crying

and telling the girls she wish she wasn’t here and is tired of working so hard. I hope she’s happy

with all her vacation days

ARMSTEAD: I’m bout to say something to her cuz i don’t got time for no50 ass bitch

ARMSTEAD: She be lying like shit she tryna make it seem like she just said she didn’t want to

be there cuz she was sick

ARMSTEAD: What part of y’all business was she spreading??

BACA:          about both of us having a pimp and not being able to control how much we work

       While ARMSTEAD was incarcerated in Mounty County Jail, he had multiple phone calls

from jail with BACA. During one of those phone calls, ARMSTEAD is mad with BACA

because she has only made $6000 to $7000 since he has been in jail. ARMSTEAD is questioning

BACA about what she has been doing with money. ARMSTEAD tells BACA that she is not

good at managing money. BACA replied, “Whatever. I don’t care.” ARMSTEAD then states,

“What the fuck you mean you don’t care? Who the fuck you talking to? Bitch stop playing
          Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 18 of 19



before I smack the shit out of you.” ARMSTEAD continued later by saying, “I’ve collected

money from you for 4 years and it’s never been that low after 2 and a half months.”

          ARMSTEAD was arrested by the Manassas Police Department for gun and drug related

charges in approximately June 2015. A call was made by ARMSTEAD from the Manassas City

Correctional Facility on June 5, 2015 to an individual ARMSTEAD identified as "Mal" with

phone number XXX-XXX-XXXX. During the call ARMSTEAD advised that BACA was

supposed to have a court hearing that day. ARMSTEAD advised he wanted to know what the

outcome of BACA's court hearing was because if BACA was not ordered to be incarcerated,

BACA and Mal could link up and BACA was "good for 12 a night".1 ARMSTEAD then

requested Mal call BACA from ARMSTEAD’s phone which was in the possession of Mal.

BACA answers the phone and advises she is still on house arrest and was ordered to be

incarcerated in approximately two weeks. ARMSTEAD advised BACA to write him letters

while he is incarcerated. After the call with BACA ends, ARMSTEAD tells Mal "Damn they

sending that bitch to jail too". ARMSTEAD also advised that at least he can look forward to

receiving letters from BACA. ARMSTEAD and Mal then discuss how much it will cost for

ARMSTEAD to obtain a lawyer. In reference to raising the funds for a lawyer, ARMSTEAD

later tells Mal he was trying to see what was "up with that lil bitch" and he "thought he had a

cash cow waiting for [him]," referring to BACA. BACA was 16 years old at the time this call

took place. ARMSTEAD and Mal had several other calls wherein commercial sex activity was

discussed.




1
    In the commercial sex trade “12 a night” translates to being able to earn $1200 a night.
Case 1:19-cr-00369-APM Document 1-1 Filed 05/01/19 Page 19 of 19




                                      Respectfully submitted,



                                      _________________________________
                                      Jeremiah Johnson
                                      Detective
                                      Metropolitan Police Department



Subscribed and sworn to before me
on this ___1st __ day of May, 2019.


____________________________________
G. MICHAEL HARVEY
UNITED STATES MAGISTRATE JUDGE
